MEMORANDUM**
Sanjay Verma came to the United States from India in 1992 and applied for asylum in the United States claiming that Sikh *372separatist groups had persecuted him on account of his membership in two Hindu political organizations. The immigration judge (“IJ”) found Verma not credible because of inconsistencies between his asylum application and his testimony in front of the IJ. The Board of Immigration Appeals (“BIA”) affirmed.
We review adverse credibility findings for substantial evidence. Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000). Such findings must have a legitimate, articulable basis and be supported by specific, cogent reasons. Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002). The IJ provided specific reasons to support his adverse credibility finding. In particular, in his reasonably detailed declaration Verma described abuse by Sikh groups, but made no mention of the police looking for him or any fear of the police. At his hearing, persecution by the police formed the centerpiece of his claim. The identity of his persecutors and the motivation for the persecution are central to Verma’s asylum claim.
Because the IJ articulated a legitimate basis for his credibility determination and gave specific and material examples of inconsistency in Verma’s account, substantial evidence supports his finding. See Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.